Respondent’s motion to be exempt from any interim order of suspension pending completion of the disciplinary proceedings and the final determination of the petition herein denied, the petition granted and respondent directed to show cause why a final order of suspension, censure or removal from office should not be made, and, pending final determination of the petition, respondent is suspended from practice as an attorney and counselor at law in the State of New York, effective January 31,1984, and until the further order of this court. Concur — Sandler, J. P., Sullivan, Carro, Asch and Milonas, JJ.